Citation Nr: 1819794	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection or a right hip disability, to include as secondary to service-connected back disability with radiculopathy.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected back disability with radiculopathy.

3.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected back disability with radiculopathy.


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 2000 to June 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision from the RO in Baltimore, Maryland.  In April 2015 and October 2017, the Board remanded this claim for further development.  

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271(1998).

In October 2017, the Veteran elected to have a traditional appellate review.  The Board's October 2017 remand directives included instructions to locate the January 2014 DRO hearing transcript and associate the transcript with the claims file.  The Board also instructed the RO to readjudicate the Veteran's claims and issue an SSOC including evidence submitted after August 2011.  

The RO was unable to locate the transcript of the January 2014 DRO hearing and informed the Veteran of this fact in November 2017.  However, an SSOC was not issued by the RO that considered the evidence added to the record subsequent to August 2011 prior to this matter returning to the Board.  

Accordingly, the case is REMANDED for the following action:

1. Review the issues on appeal with consideration of all the evidence in the Veteran's claims file since August 2011, including but not limited to evidence submitted by the Veteran from Dr. C. Bash and Maryland Center for Physical Therapy. 

2.  Issue an SSOC pertaining to the Veteran's claims.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

